Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NON-FINAL REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7-12 and 19-21are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 1, the recitation “an inductance value . . . capacitance value” on lines 9-13 is read on the preferred embodiment. Insofar as understood, no such limitation is seen on the drawings. 
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Claim Rejections - 35 USC §103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
Claims 1,3, 7-12 and 19-21 are rejected under 35 USC 103 (b) as being unpatentable over Ehyaie et al (US 20140152399) in view of Nakajima et al (EP1496614) and further in view of Ella et al (DE102014102699)
 Regarding to claim 1, as the best construed, Ehyaie et al discloses the circuit as shown on Figures 1-12 comprising:
 -a plurality of transceiver circuits (104, Figure 1}, each comprising one or more phase shifter circuits (106), said phase shifter circuits configured to receive an inherent control signal. 
Regarding to claims 19-20, wherein the phase shifter circuit (106) is among one of a transmission chain and a receiver chain of a transceiver circuit of a radio-frequency (RF) transceiver system.
However, Ehyaie et al discloses the circuit with all limitations of the claimed invention as stated above but fails to disclose that: 
-in response to the receipt of the control signal, switch a capacitance value of an inductive- capacitive (LC) network in the phase shifter circuit from a first capacitance value to a second capacitance value to perform a phase shift, wherein in response to the phase shift, a characteristic impedance of the phase shifter circuit is maintained at an original value to reduce variation in input and output impedances of the phase shifter circuit as called in claim 1.
Nevertheless, Nakajima et al suggest to employ the adjustable phase shifter, as shown Figures 3-7, comprising variable capacitor and inductors for maintaining the impedance matching with high speed, see the Abstract.
Ella  et al suggest to employ the capacitor array (CT) as shown on Figure 5 for providing selectable desired capacitance values.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the phase shifter circuit in the circuit of Ehyaie et al as suggested by Nakajima et al for the purpose of maintaining impedance matching with high speed; and employ the capacitor array suggested by Ella et al in the modified circuit of Ehyaie for the purpose for providing selectable  desired capacitance values. Noted that the phase shift of the shifter is by adjusting the capacitor array.  The desired capacitance values from the array are combined with the inductance inherently providing the desired phase shift of the phase shifter. The characteristic impedance or the phase shifter remains constant .
Regarding to claim 3, wherein said phase shifter circuits of the modified circuit of Ehyaie et al are bidirectional, see Figure 1.
Regarding to claim 7, wherein said phase shifter circuits of the modified circuit of Ehyaie et al are implemented in at least one of a single-ended format, see Figure 2 of Nakajima et al .
Regarding to claim 8, wherein the (LC) network in the phase shifter circuit comprises one or more switches (408, 410) configured to switch the capacitance value from the first capacitance value to the second capacitance value, and the one or more switches are circuits are implemented using a field effect transistor (FET) technology.
the phase shifter circuit is circuits are inherently scalable to provide a predetermined amount of one or more of phase shift, group delay shift, impedance level, center frequency, bandwidth, phase states, and phase resolution by scalable the capacitors and the inductor.
Regarding to claim 7, wherein the phase shifter circuit is circuits are implemented in at least one of a single-ended format, see Figure 4.
Regarding to claim 8, wherein the (LC) network in the phase shifter circuit comprises one or more switches (F271, F272, F273) configured to switch the capacitance value from the first capacitance value to the second capacitance value, and the one or more switches are circuits are implemented using a field effect transistor (FET) technology, see Figure 28 of Nakajima et al. Regarding to claim 9, as well known in the art, connecting two capacitors in parallel would reduce capacitance value. Thus, lacking of showing any criticality, connecting a parallel capacitor to the capacitors of the modified circuit of Ehyaie et al as claimed for the purpose of reducing the capacitance value is considered to b matter of a design expedient for an engineer depending upon an application that would have obvious at the time of the invention.
Regarding to claim 10, wherein the inductor (L293) on Figure 30 of Nakajima et al is placed in shunt.
Regarding to claim 11, wherein the (LC) network in phase shifter circuit of the modified circuit comprising at least one inductor and at least one capacitor.
Regarding to claim 12, as well known in the art, the transformer is the component to provide adjustable inductances. Lacking of showing any criticality, employ the transformer for proving the adjustable inductance in the modified circuit of Ehyaie et al as claimed for the purpose of adjusting the phase shifts is considered to b matter of a design expedient for an engineer depending upon an application that would have obvious at the time of the invention. Regarding to claim 21, wherein the phase shift of the modified circuit would be a phase change from a first phase value to a second phase value, and the second capacitance value varies with the first phase value.

Response to Applicant’ Arguments
The applicant argues that Nakajima appears to be tuning at least two variable capacitors to adjust a capacitance to a value that satisfies a predetermined capacity ratio between the two variable capacitors. Nakajima does not disclose or suggest “switch a capacitance value of an inductive-capacitive (LC) network in the phase shifter circuit from a first capacitance value to a second capacitance value to perform a phase shift”, where “‘an inductance value of the phase
shifter circuit, the first capacitance value, and the second capacitance value, are predetermined based on a relationship between the characteristic impedance and a phase of the phase shifter circuit”. The arguments are not persuasive because this limitation is suggested by Ella et al. as stated above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842